DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 10/5/21 have been received. Claims 1-7, and 10-13 have been amended. Claim 14 is new. Claims 8 and 9 have been cancelled.
Claim Objections
3.	The objections to claim 1 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 10 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 102
5.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Ocklind et al. (WO 02/069424A1) on claim(s) 1-6 and 8-13 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Ocklind et al. (WO 02/069424A1) in view of Coleman et al. (US 2003/0157391) on claim 7 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
7.	Claims 1-7 and 10-14 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a gas distributor plate (40) for a fuel cell (2) and/or electrolyzer, the gas distributor 
	The prior art to Ocklind et al. (WO 02/069424 A1) discloses a gas distributor plate (40) for a fuel cell (2) and/or electrolyzer, the gas distributor plate comprising a first distribution structure (50) for distribution of a fuel to a first electrode (21), a second distribution structure (60) for distribution of an oxidant to a second electrode (22), and at least two wire elements (80) in the second distribution structure (60),wherein channels (91, 92) are formed between the at least two wire elements (80), but does not disclose, teach, or render obvious the channels (91, 92) having varying widths resulting from inflections (86) in the at least two wire elements (80).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724